DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an outer ring in communication with the inner cooling ring” and “the experimental payload is configured to be attached to a base of a cryocooler” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Paragraph [0023] recites “As shown in Figure 3, there may be a gap 305 between the cryocooler 220 and the cryogenic chamber 40 (e.g., to reduce vibration).” However “220” is not shown in Figure 3. 
Paragraph [0023] recites “the thermal braids 310” however “310” is not shown in the drawings.
Paragraph [0024] recites “the cryocooler 220 may be configured to cool the cryogenic chamber 40 (e.g., the inner cooling ring 400)” however “400” is not shown in the drawings. 
Paragraph [0025] recites “an outer housing 340” however “340” is not shown in the drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “215” has been used to designate both “a thermal shield” in paragraph [0023] and “thermal braids” in paragraph [0024].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "225", "310" and “215” have been used to designate thermal braids in paragraphs [0023-0024].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an inner cooling ring cooled via an internal braiding system, wherein the inner cooling ring is configured to operate at a first temperature; and an outer ring in communication with the inner cooling ring” which renders the claim indefinite because no “outer ring” has been clearly defined in the specification making it unclear how an outer ring is in communication with the inner cooling ring. Further, it is unclear what kind of communication is required as the term is broad and can refer to radio communication, mechanical communication, thermal communication and gas communication. Thus the metes and bounds of the claim are not clearly defined rendering the scope of the claim unclear and indefinite.
Claims not explicitly referenced are included in the 35 U.S.C. 112(b) rejection for their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 2016-0031349).
Regarding claims 1, Kim discloses an experimental payload configured for a cryocooler (110, Figs. 1-3), the experimental payload comprising: a cryogenic chamber (120, 160) comprising: an action chamber configured to be cryogenically cooled to an action temperature (sensor chamber cryogenically cooled to an action temperature); an inner cooling ring (inner brim 169c or cooling shield 167) cooled via an internal braiding system (170, 172), wherein the inner cooling ring (169c, 167) is configured to operate at a first temperature (169c would be at a first temperature, 167 at 4K, paragraph 107); and an outer ring (outer brim 169b or outer shield 165) in communication with the inner cooling ring (shown adjacent to and would be in communication with the inner cooling ring, Fig. 6), wherein the outer ring is configured to absorb heat from the experimental payload (169b being adjacent to 169c and capable of absorbing heat from the experimental payload as well as 167 being adjacent to 165 and capable of absorbing heat from the experimental payload), wherein the outer ring defines a second temperature that is greater than the first temperature (heat transfers from action chamber and the outer ring would have a second temperature that is greater than the 
Regarding claim 2, Kim discloses the experimental payload of claim 1, wherein the action temperature is defined between the first temperature and the second temperature (under normal operation, cryogenic chamber would be capable of operating with an action temperature defined between the first temperature and the second temperature).
Regarding claim 3, Kim discloses the experimental payload of claim 1, wherein the experimental payload is configured to be attached to the base of the cryocooler via one or more thermal braids (170, 172).
Regarding claim 4, Kim discloses the experimental payload of claim 1, wherein the experimental payload (within 160) is configured to be used within a vacuum (“Vacuum”, Fig. 3, paragraph 113).
Regarding claim 5, Kim discloses the experimental payload of claim 1, wherein the cryogenic chamber further comprises a thermal shield (165, 167, 169 or 160a) defined around the action chamber (160; paragraphs 50-51).
Regarding claim 6
Regarding claim 7, Kim discloses the experimental payload of claim 1, wherein the plurality of legs are operably coupled to a vacuum baseplate (162) at a bottom end of each leg.
Regarding claim 8, Kim discloses the experimental payload of claim 5, wherein the thermal shield (165, 167, 169 or 160a) of the experimental payload is attached (via 154, 152) to the base of the cryocooler via one or more thermal braids (170, 172).
Regarding claim 9, Kim discloses the experimental payload of claim 1, further comprising the cryocooler (110), wherein the cryocooler is configured with a closed circuit cooling system (closed circuit cooler; paragraph 38) configured to reduce vibration during operation (paragraph 92).
Regarding claim 10, Kim discloses the experimental payload of claim 9, wherein the closed circuit cooling system comprises helium (paragraph 158).
Regarding claim 11, Kim discloses the experimental payload of claim 1, wherein the inner cooling ring (inner brim 169c or cooling shield 167) is less than 100 Kelvin during operation of the experimental payload (paragraphs 175-180).
Regarding claim 12, Kim discloses a cryogenic system comprising: the experimental payload of claim 1; and a cryocooler (110) with a closed circuit helium cooling system (paragraphs 38 and 158) in operable communication with the experimental payload via one or more thermal braids (170, 172), wherein the cryogenic system defines a vibration gap (gap between 134, 154; paragraph 92) between the cryocooler (110) and the experimental payload (payload within chamber 160).
Regarding claim 13, Kim discloses the cryogenic system of claim 12, wherein the action temperature is defined between the first temperature and the second 
Regarding claim 14, Kim discloses the experimental payload of claim 12, wherein the experimental payload is configured to be attached to the base of the cryocooler via one or more thermal braids (170, 172).
Regarding claim 15, Kim discloses the experimental payload of claim 12, wherein the experimental payload (within 160) is configured to be used within a vacuum (“Vacuum”, Fig. 3, paragraph 113).
Regarding claim 16, Kim discloses the experimental payload of claim 12, wherein the cryogenic chamber further comprises a thermal shield (165, 167, 169 or 160a) defined around the action chamber (160; paragraphs 50-51).
Regarding claim 17, Kim discloses the experimental payload of claim 12, wherein the plurality of legs (161a, 162a) are made out of plastic (epoxy, paragraph 110).
Regarding claim 18, Kim discloses the experimental payload of claim 12, wherein the plurality of legs are operably coupled to a vacuum baseplate (162) at a bottom end of each leg.
Regarding claim 19
Regarding claim 20, Kim discloses the experimental payload of claim 12, further comprising the cryocooler (110), wherein the cryocooler is configured with a closed circuit cooling system (closed circuit cooler; paragraph 38) configured to reduce vibration during operation (paragraph 92).
Regarding claim 21, Kim discloses the experimental payload of claim 20, wherein the closed circuit cooling system comprises helium (paragraph 158).
Regarding claim 22, Kim discloses the experimental payload of claim 12, wherein the inner cooling ring (inner brim 169c or cooling shield 167) is less than 100 Kelvin during operation of the experimental payload (paragraphs 175-180).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Monroe et al. (US Pat. 10,998,163) helium cooled cryocooler measurement device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763